DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant argues that the rejections may be considered applicable to the claims as amended, and that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the claimed features. Examiner agrees.

Applicant argues that Oshins describes a virtual port as an emulated Ethernet adaptor port for a network adaptor. Thus, a switch virtual port is a communication port on the switch. A switch virtual port is not a control node. Further, the “unique identifier’ is for a single virtual switch port. Thus, the unique identifier for the switch virtual port does not identify “a second set of one or more control nodes” because the switch virtual port is not a control node and the “unique identifier” does not identify a set of entities, rather it identifies a single entity (e.g., the switch virtual port). The amended Claim 1 recites that the “the first set of one or more control nodes are on different virtual or physical machines from the second set of one or more control nodes,” which Oshins in view of Scudder and Liu fails to disclose. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLEG SURVILLO/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        



/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442